Citation Nr: 1739464	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for folliculitis decalvans with scarring alopecia, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for sleep apnea, including as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1975 and from February 1985 to February 1988.  The Veteran had service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (hereafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina, and Togus, Maine.  By a rating action in June 2007, the RO denied the Veteran's attempt to reopen a claim of entitlement to service connection for a skin condition.  He perfected a timely appeal of that decision.  

In an April 2012 decision, the Board determined that new and material evidence had been submitted and reopened the claim of entitlement to service connection for a skin condition.  The Board then remanded the case for additional development of the record and a de novo review of the evidence.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2012.  In February 2014, the Board again remanded the case to the RO for further evidentiary development.  

In January 2015, the Board remanded the skin claim (folliculitis decalvans) to the RO for development.  Following the requested development, an SSOC was issued in October 2015.  In July 2016, the Board again remanded the skin claim to the RO for still further development.  Following the requested development, an SSOC was issued in May 2017.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

By a rating action in February 2016, the RO in Togus, Maine, denied the Veteran's claim of entitlement to service connection for sleep apnea.  The Veteran filed a substantive appeal (on VA Form 9), which was received by the Agency of Original Jurisdiction (AOJ) in June 2017.  Since then, the Veteran has submitted additional medical evidence in support of his claim for service connection for sleep apnea without a waiver of AOJ consideration.  As the Form 9 addressing the issues on appeal was received after February 2, 2013, however, a waiver of AOJ review of the evidence is not required.  See 38 U.S.C. § 7105 (West 2014).  


FINDINGS OF FACT

1.  The Veteran's current folliculitis decalvans with scarring alopecia did not have onset during active service and is not etiologically related to his active service, including exposure to Agent Orange.  

2.  The Veteran's obstructive sleep apnea did not have its onset in service and was not caused or aggravated by PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for folliculitis decalvans with scarring alopecia have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for obstructive sleep apnea have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  Pertinent Laws and Regulations.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  None of the claims involve one or more of such certain enumerated diseases.  See 38 C.F.R. § 3.309 (e).  

The fact that presumptive service connection is not available for a disability does not preclude the Veteran from proving that all elements of service connection have nevertheless been met.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Service connection may be established for disability that is proximately due to or the result of, or aggravated by a service- connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

III.  Factual background & Analysis-Service connection-folliculitis decalvans.

It is important to note that service connection has been granted for intertrigo of the groin area.  The issue before the Board is entitlement to service connection for a skin condition of the scalp.  

The Veteran seeks service connection for a rash on the scalp, currently diagnosed as folliculitis decalvans, that he contends developed during active military service.  Specifically, the Veteran maintains that he developed a scalp condition as a result of his exposure to Agent Orange while stationed at DaNang Air Force base in Vietnam.  

The record reflects that the Veteran served on active duty from January 1971 to September 1975 and from February 1985 to February 1988.  The service treatment records (STRs) from the Veteran's first period of active duty are silent for skin complaints, findings or diagnosis.  In particular, the January 1971 enlistment examination and the August 1975 separation examinations found no skin abnormality, and the associated medical history reports show the Veteran denied having any skin problems.  

During the Veteran's second period of service, the Veteran was seen on two occasions regarding his skin.  In March 1987, the Veteran was seen for complaints of chaffing of the inner thighs after running.  The assessment was chaffed skin and the Veteran was given ointment and told not to run for two days.  He was seen again seen in August 1987 complaining of itching in the pubic area.  The assessment was itch.  

Post service treatment reports, VA as well as private treatment reports show that the Veteran received evaluation and treatment for a skin condition.  Among the records is a private treatment report from Dr. C. B., dated in January 1997, who noted that the Veteran had been successfully treated for a scalp disease.  In a statement, dated January 24, 2000, Dr. Sabrina Mentock indicated that he has been seeing the Veteran as a patient since 1996.  He has treated the Veteran several times for seborrheic dermatitis and sebaceous cysts on his scalp recommending a special shampoo.  The VA treatment records showed that the Veteran was seen for a dermatology consult in July 2000 for evaluation of his scalp.  It was noted that he had had a biopsy in April 1996 with a diagnosis of folliculitis decalvans.  He complained of having deep, painful nodules that drained and associated hair loss.  The assessment was that of folliculitis decalvans with evidence of scarring alopecia.  A March 2001 VA treatment record noted that the Veteran had scalp acne.  

Submitted in support of the claim were VA progress notes dated from May 2000 to August 2001.  During a clinical visit at the dermatology clinic in July 2001, it was noted that the Veteran was initially seen and had a biopsy in April 1996, folliculitis decalvans.  Since that time, the Veteran continued to complain of deep painful nodules which drained.  It was noted that the Veteran had associated hair loss.  The Veteran reported current outbreaks which occur every three weeks to 2 months with good control.  The assessment was folliculitis decalvans with evidence of scarring alopecia.  VA progress notes dated from September 2002 to July 2003-folliculitis decalvans.  

Private treatment reports dated from 2003 through 2006 reflect treatment for a skin condition of the scalp.  In particular, a treatment report from Dr. Eric Challgren, dated in September 2003, reflects an assessment of folliculitis decalvans of the scalp.  A treatment report from Dr. Edwin W. Hoeper, dated in February 2005, reported an assessment of rash on scalp.  A consultation report, dated in December 2006, noted a diagnosis of early cellulitis of the scalp.  

The Veteran also submitted two articles that address the connection between Agent Orange and certain skin conditions.  For examination, he submitted an Internet article addressed serum dioxide, chloracne, and acne in connection with Operation Ranch Hand.  

The Veteran was afforded VA skin disease examination in April 2012.  Following the examination, the examiner reported a diagnosis of folliculitis decalvans with scarring alopecia.  The examiner opined that the Veteran's skin condition was not diagnosed or treated during military service.  The examiner also stated that the skin condition was not permanently aggravated by the Veteran's military service.  The examiner added that the skin condition was less likely than not caused by the Veteran's exposure to Agent Orange.  The examiner explained that the Veteran was not treated for any skin condition of the scalp while in service.  The examiner further noted that the Veteran was initially diagnosed with folliculitis decalvans in 2006, which is almost 18 years following his discharge from service.  His military service did not cause or permanently aggravate the current skin condition of the scalp.  

A DBQ examination was conducted in April 2017 for evaluation of the Veteran's claimed skin condition.  The Veteran reported he started to have bumps in and rash on the back of his scalp in 1989.  The Veteran recalled seeing a doctor at Duke and was told that he had folliculitis decalvans; he indicated that he has tried several different shampoos and steroid injections.  Following an evaluation, the examiner reported a diagnosis of folliculitis decalvans with scarring alopecia, diagnosed about 2006.  The examiner opined that the Veteran's folliculitis decalvans is less likely than not originated during the Veteran's active service.  He also opined that the folliculitis decalvans was less likely than not caused by the Veteran's service-connected intertrigo.  The examiner further stated that the folliculitis decalvans was less likely than not permanently worsened by the Veteran's intertrigo.  The examiner explained that there are not records of the Veteran being seen for his folliculitis until 2006, eighteen years after his discharge from military service.  The examiner acknowledged that there were records from Dr. Mentock that note that the Veteran was seen since 1996 for sebaceous cyst on his scalp, which is still many years after his discharge from the military, and is not related to service.  The examiner explained that the two conditions are unrelated, they are distinct separate entities.  The intertrigo in his groin is a mechanical condition due to friction and moisture, while the folliculitis in his scalp involves hair follicles; this is a different condition in which there is no causal relationship with the intertrigo.  

The examiner explained that folliculitis decalvans classically presents as an expanding patch of alopecia with peripheral pustules on the scalp.  The cause of FD is unknown; it is speculated that the disease reflects an abnormal response to bacteria, particularly Staphylococcus aureus.  On the contrary, intertrigo (intertriginous dermatitis) is an inflammatory condition of skin folds, induced or aggravated by heat, moisture, maceration, friction, and lack of air circulation.  Intertrigo develops from mechanical factors and secondary infection. Heat and maceration are central to the process.  Opposing skin surfaces rub against each other, causing erosions that become inflamed.  

Since the Veteran served in Vietnam, the Board acknowledges his exposure to Agent Orange.  And, the record reflects diagnoses of a skin condition of the scalp, namely folliculitis decalvans, first diagnosed in April 1996.  Therefore, the Board he has a current skin disability.  However, review of the record reveals that the Veteran has not been diagnosed with a skin disorder for which presumptive service connection is available based upon herbicide exposure.  

Based upon the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran has not been diagnosed with a skin disorder for which presumptive service connection is available based upon exposure to Agent Orange or other herbicides.  As noted above, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Therefore, the Board finds that service connection is not warranted on a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a) (6), given the Veteran's specific diagnosis.  

The Board has considered whether the Veteran's claim can be granted under the general legal provisions pertaining to direct service connection, to include exposure to Agent Orange.  As discussed above, the STRs are completely silent for any complaints of or treatment for a skin condition of the scalp.  The record shows an initial diagnosis of folliculitis decalvans in April 1996, more than a decade following the Veteran's discharge from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

In addition, while the Veteran has a current diagnosis of folliculitis decalvans, there is no persuasive competent evidence indicating that there is a relationship between the Veteran's current skin condition and active service.  Rather, following a VA examination in April 2012, the examiner opined that the Veteran's military service did not cause or permanently aggravate the current skin condition of the scalp.  The examiner explained that the Veteran was not treated for any skin condition of the scalp while in service.  The examiner added that the skin condition was less likely than not caused by the Veteran's exposure to Agent Orange.  In another opinion obtained in April 2017, a DBQ examiner opined that the Veteran's folliculitis decalvans less likely than not originated during the Veteran's active service.  The examiner also opined that the folliculitis decalvans was less likely than not caused by the Veteran's service-connected intertrigo of the groin.  The examiner further stated that the folliculitis decalvans was less likely than not permanently worsened by the Veteran's intertrigo.  The examiner acknowledged that there were records from Dr. Mentock that notes that the Veteran was seen since 1996 for sebaceous cyst on his scalp, which is still many years after his discharge from the military, and is not related to service.  The examiner explained that the two conditions are unrelated, they are distinct separate entities.  

In this regard, the Board notes that the above medical opinions are highly probative as definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Veteran generally related his post-service scalp condition to military service.  There, however, is no indication that he has the requisite knowledge of medical principles which would permit him to render an opinion regarding matters involving medical diagnosis or medical etiology in this complex matter.  Although lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms; the determination as to causation and nexus in this case requires sophisticated, professional opinion evidence and, as noted above, there is no such persuasive medical opinion in his favor.  

Therefore, the Board finds that the Veteran's folliculitis decalvans has not been attributed by persuasive competent evidence to his active military service.  For these reasons and bases, the Board finds that the preponderance of the evidence is against his claim, so the benefit-of-the-doubt rule does not apply, and his claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

IV.  Factual background & Analysis-S/C for sleep apnea.

The STRs contain one incident in May 1972 where it was noted that the Veteran was sleeping at his post.  The personnel records also noted that the Veteran was observed from May 8, 1972 to June 14, 1972 and it was noted that he had difficulty maintaining a proper state of alertness.  However, the separation examination in August 1975 was negative for any complaints or findings related to sleep issues.  

The Veteran's claim for service connection for sleep apnea (VA Form 21-526EZ) was received in September 2015.  Submitted in support of the claim were VA progress notes dated from June 1998 through January 2016.  During a primary care visit in November 2014, the Veteran reported being tired during the day.  The assessment was possible sleep apnea, consult ordered.  On April 1, 2015, the Veteran underwent an overnight polysomnogram PSG to evaluate for sleep apnea.  The impression was severe obstructive sleep apnea.  Subsequent VA treatment reports dated from May 2015 to January 2016 show that the Veteran received ongoing clinical evaluation and treatment for obstructive sleep apnea.  

A DBQ examination was conducted in January 2016.  The examiner indicated that the records reflect that a sleep evaluation was ordered and the Veteran was diagnosed with Obstructive Sleep Apnea (OSA) in April 2015, and he is currently being treated with CPAP.  The examiner reported a diagnosis of obstructive sleep apnea.  The examiner opined that the sleep apnea was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner explained that the Veteran was evaluated in a single medical encounter on May 28, 1972 for sleeping on post.  The examiner noted that the medical record stated that the Veteran was bored and fell asleep and he had no "trouble with sleep during the day."  The examiner also noted that the Veteran had a normal exit examination in 1975 with no sleep issues cited or diagnosed.  The examiner observed that, a review of the Veteran's available medical history from 1999 to present reflect a gradual and steady increase in weight with age is noted until the Veteran approaches and then becomes obese over the last 12 years.  The examiner further noted that there are no complaints of irregular sleep cited in Primary Care notes reviewed from 2000 until November 2014 when the Veteran reported being "tired during the day."  A sleep apnea evaluation was ordered.  The Veteran was diagnosed with sleep apnea in April 2015.  The examiner noted that the strongest risk factor for sleep apnea is obesity per 'Up To Date'.  "In a prospective study of nearly 700 adults with four-year longitudinal follow-up, a 10 percent increase in weight was associated with a sixfold increase in risk of incident OSA [11].   The examiner observed that the Veteran's BMI has been over 30 since available records in 2000 and is now at 32.30.  The other significant risk factors present in the Veteran include advancing age and male gender.  Therefore, the examiner concluded that it is less likely than not that the sleep apnea diagnosed in 2015 was incurred in or caused by the sleep in the STRs during service.  

In a statement, dated in April 2016, the Veteran's wife reported that she has heard him snore over the years; she stated that she had to sleep in another room because of his snoring and other actions in bed.  She stated that, because of his heart condition, his doctor recommended that he have a sleep study; following the study, the doctor told the Veteran that he could not keep snoring and not breathing like that because it placed extra duty to his heart.  

Submitted in support of the Veteran's claim was a sleep apnea DBQ, completed by a private doctor, dated in February 2017, indicating that the Veteran experienced daytime sleepiness, loud snoring and witnessed apneas; he was diagnosed with obstructive sleep apnea on April 1, 2015.  A sleep study was performed at the VA medical center in Durham on April 1, 2015, which revealed findings of severe obstructive sleep apnea.  

In May 2017, the Veteran's file was referred to a VA examiner for an opinion regarding the etiology of the sleep apnea.  Following a review of the claims folder, the examiner opined that it is less likely than not that sleep apnea is caused by or exacerbated by the Veteran's PTSD.  The examiner noted that sleep apnea is a neuroanatomical addition caused by either airway obstruction or central nervous system pathology.  The examiner stated that sleep apnea is not secondary to PTSD or any other psychological condition.  The examiner explained that PTSD can neither cause nor exacerbate sleep apnea.  The examiner explained that sleep disturbances are definitely associated with PTSD, but sleep apnea is a separate medical condition not simply a secondary sleep disturbance such as insomnia or nightmares which can be secondary to PTSD or any other mental health conditions such as anxiety or depression.  

Received in July 2017 was a statement from Dr. Margaret M. Danforth, a Certified Behavioral Sleep Medicine Specialist, indicated that the Veteran was originally referred to her for cognitive behavior therapy for a diagnosis of insomnia related to chronic post-traumatic stress disorder.  Dr. Danforth noted that the Veteran complained of sleep onset and sleep maintenance difficulties as well as persistently non-restorative sleep.  It was noted that sleep difficulties have been present for many years, worsening over the last two or three years.  Associated daytime symptoms were significantly troubling and include fatigue, irritability, low mood, low energy, and having to push himself harder to get things done.  The Veteran endorsed a number of sleep-related  behaviors that are associated with PTSD, including checking outside windows when he gets up to use bathroom, nocturnal anxiety in response to unexpected noises, recurrent distressing dreams that have not improved with trial of prazosin.  He denied bedtime avoidance, leaving lights on, or using TV/radio as distraction.  He also endorsed behavioral targets for insomnia including sleep incompatible behavior in the bed, remaining in bed when unable to sleep, cognitive hyperarousal in the bed.  Dr. Danforth opined that the Veteran's insomnia is the result of his chronic PTSD.  

The Board notes that the claim before it is one of service connection for sleep apnea, not for insomnia.  Dr. Danforth's opinion is not probative as to the outcome of the case before the Board.  

In light of the foregoing, the Board finds that the first criterion for establishing service connection has been met.  As noted, the record clearly indicates that the Veteran was diagnosed with severe obstructive sleep apnea following a sleep study in April 2015; and, the January 2016 DBQ examination confirmed a diagnosis of sleep apnea.  The question, then, is whether this condition arose in or is related to service.  

As noted above, the STRs do note that the Veteran was sleeping at his post, and the military personnel records also noted that the Veteran was observed from May 8, 1972 to June 14, 1972 and it was noted that he had difficulty maintaining a proper state of alertness.  However, the separation examination in August 1975 was negative for any complaints or findings related to sleep issues.  The STRs for the second period of service are negative for any complaints, treatment, or diagnosis of sleep apnea or related symptoms such as choking, snoring, gasping, or cessation of breathing during sleep.  

After review of the evidence of record, the Board finds that the most probative evidence addressing whether the Veteran's current obstructive sleep apnea was caused or aggravated by his military service is against the claim. 

The record contains conflicting medical opinions.  Upon review, the Board finds the negative medical opinion to be more probative than the positive medical opinion.  The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The most probative evidence of record is the January 2016 DBQ report.  Following an examination of the Veteran and review of the complete medical record, in January 2016, a DBQ examiner opined that it is less likely than not that the sleep apnea diagnosed in 2015 was incurred in or caused by the sleep in the STRs during service.  The examiner noted that the strongest risk factor for sleep apnea is obesity; and, the examiner observed that the Veteran's BMI has been over 30 since available records in 2000 and is now at 32.30.  The other significant risk factors present in the Veteran include advancing age and male gender.  With respect to any possible relationship to PTSD, following a review of the claims folder in May 2017, a VA examiner concluded that it is less likely than not that sleep apnea is caused by or exacerbated by the Veteran's PTSD.  The examiner noted that sleep apnea is a neuroanatomical addition caused by either airway obstruction or central nervous system pathology.  The examiner stated that sleep apnea is not secondary to PTSD or any other psychological condition.  The examiner explained that PTSD can neither cause nor exacerbate sleep apnea.  The examiner explained that sleep disturbances are definitely associated with PTSD, but sleep apnea is a separate medical condition not simply a secondary sleep disturbance such as insomnia or nightmares which can be secondary to PTSD or any other mental health conditions such as anxiety or depression.  

In light of the above, the Board finds that the criteria for service connection for sleep apnea have not been met.  Particularly, the Board finds persuasive the January 2016 DBQ and May 2017 VA medical opinions which were made following a thorough review of all evidence of record and offered a detailed rationale for the opinions.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds the July 2017 opinion warrants less probative value because it does not express familiarity with the entire factual record and the claimed condition of sleep apnea; rather, the July 2017 opinion pertains to the relationship between insomnia and PTSD, and does not include and opinion or rationale supporting a nexus between obstructive sleep apnea and service.  Significantly, sleep impairment that is considered a symptom or manifestation of PTSD is different than the separate condition of OSA, which has specific symptoms such as snoring, gasping for air, and interrupted breathing (apnea) and must be diagnosed by a sleep study.  Indeed, these differences between sleep impairment associated with hyperarousal that is often present in individuals in PTSD and sleep impairment from OSA were noted in internet medical articles cited by the Veteran in March 2017.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, obstructive sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Obstructive sleep apnea is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a sleep study with oxygen saturation readings and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

That is, although the Board readily acknowledges that Veteran is competent to report sleep disturbance and fatigue symptoms, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his sleep apnea, diagnosed after discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board acknowledges the Veteran's representative submission of an internet article regarding the relationship between PTSD symptoms and sleep disordered breathing.  However, these articles are not as probative in this case as the most recent medical opinions because the medical opinions are specific to the facts of this particular case.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for obstructive sleep apnea, including as secondary to PTSD.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for folliculitis decalvans with scarring alopecia, including as due to exposure to Agent Orange, is denied.  

Service connection for sleep apnea, including as secondary to PTSD, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


